     Case 1:20-cv-00706-DAD-EPG Document 41 Filed 06/03/21 Page 1 of 3


 1   JEANNE M. ZOLEZZI (SBN 121282)                                          Exempt from filing fee
     HERUM\CRABTREE\SUNTAG                                                   per Gov. Code §6103
 2   A California Professional Corporation
     5757 Pacific Avenue, Suite 222                                          Public Agency Exception
 3   Stockton, CA 95207
     Telephone: (209) 472-7700
 4   Email: jzolezzi@herumcrabtree.com
 5   Attorneys for Defendants
     STOCKTON EAST WATER DISTRICT
 6   BANTA-CARBONA IRRIGATION DISTRICT
     PATTERSON IRRIGATION DISTRICT
 7   WEST STANISLAUS IRRIGATION DISTRICT
 8
                         IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                          )
10                                        )
     CENTER FOR BIOLOGICAL DIVERSITY, )
11   RESTORE THE DELTA and PLANNING       )
     AND CONSERVATION LEAGUE,             )
12                                        ) Civil Action No. 1:20-CV-00706 DAD-EPG
           Plaintiffs,                    )
13                                        ) STIPULATION TO EXTEND TIME TO
                   v.                     ) RESPOND TO COMPLAINT (L. R. 144)
14                                        )
                                          ) Hon. Dale A. Drozd
15   UNITED STATES BUREAU OF              )
     RECLAMATION, ET AL.,                 )
16                                        )
           Defendants.                    )
17                                        )
                                          )
18                                        )
                                          )
19
20   Pursuant to Local Rule 144, Defendants Stockton East Water District, Banta-Carbona Irrigation

21   District, Patterson Irrigation District and West Stanislaus Irrigation District (“Defendants’) and

22   Plaintiffs Center for Biological Diversity, Restore the Delta, and Planning and Conservation League

23   (“Plaintiffs”), by and through their respective counsel of record, hereby stipulate as follows:

24           WHEREAS, Plaintiffs served their First Amended and Supplemental Complaint for

25   Declaratory and Injunctive Relief (“Complaint”) on the Defendants on the dates set forth in the table

26   below, and the table also provides the date by which each Defendant currently has to answer or

27   respond to the Complaint:

28
                                                1
                   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT (L. R. 144)
     Case 1:20-cv-00706-DAD-EPG Document 41 Filed 06/03/21 Page 2 of 3


 1                              PARTY                            SERVED                DUE DATE

 2   Banta-Carbona Irrigation District                           5/21/2021              6/11/2021

 3   Patterson Irrigation District                               5/25/2021              6/15/2021

 4   West Stanislaus Irrigation District                         5/20/2021              6/10/2021

 5   Stockton East Water District                                5/21/2021              6/11/2021

 6
 7             WHEREAS, Defendants have requested, and Plaintiffs have consented to, an additional 28
 8   days for Plaintiffs’ answer or responsd to the Complaint;
 9             WHEREAS, an additional 28 days for Defendants’ answer or response to the Complaint will
10   not alter the date of any event or any deadline already fixed by Court order;
11             NOW, THEREFORE, IT IS HEREBY STIPULATED by and among the parties, through
12   their respective counsel, that Defendants shall answer or otherwise respond to the Complaint by July
13   8, 2021.
14
     DATED: June 3, 2021                     HERUM\CRABTREE\SUNTAG
15
                                             A California Professional Corporation
16
17
                                             By:    ________________________________
18                                                  JEANNE M. ZOLEZZI
                                                    Attorneys for Defendants
19                                                  STOCKTON EAST WATER DISTRICT
                                                    BANTA-CARBONA IRRIGATION DISTRICT
20                                                  PATTERSON IRRIGATION DISTRICT
                                                    WEST STANISLAUS IRRIGATION DISTRICT
21
22
23
24
25
26
27
28
                                                     2
                        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT (L. R. 144)
     Case 1:20-cv-00706-DAD-EPG Document 41 Filed 06/03/21 Page 3 of 3


 1   DATED: June 3, 2021            /s/ Ross Middlemiss
                                    ROSS MIDDLEMISS
 2                                  CENTER FOR BIOLOGICAL DIVERSITY
                                    Attorney for Plaintiff Center for Biological Diversity
 3
 4                                   /s/ E. Robert Wright
     DATED: June 3, 2021             E. ROBERT WRIGHT
 5                                   LAW OFFICE OF E. ROBERT WRIGHT
 6
     DATED: June 3, 2021            /s/ Adam Keats
 7                                  ADAM KEATS
                                    LAW OFFICE OF ADAM KEATS, PC
 8
                                    Attorneys for Plaintiffs Restore the Delta and Planning and
 9                                  Conservation League
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT (L. R. 144)
